                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRIAN P. WILLIAMS
and JAY HOWARD,                                          Case No. 17-12724

              Plaintiffs,                                Honorable Nancy G. Edmunds
v.
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

              Defendant.
________________________________________/
                                       JUDGMENT

       This is an employment discrimination case filed by Plaintiffs Brian Williams and

Jay Howard against Defendant Dearborn Motors 1, LLC, alleging a number of both

class and individual claims in their amended complaint. (Dkt. 3.) On May 24, 2018, the

Court granted Defendant’s motion to dismiss Plaintiffs’ class claims as alleged in

Counts I, II, and III of the complaint. (Dkt. 14.) And on January 22, 2019, the Court

granted Defendant’s motion for a judgment on the pleadings on Plaintiff Williams’

individual claims found in Counts IV, V, and VI. (Dkt. 39.) Finally, in an opinion and

order entered this date, the Court denied Plaintiffs’ motion for entry of default judgment

as to Plaintiff Williams and granted it in part as to Plaintiff Howard. Consistent with that

order, the Court entered a partial default judgment in favor of Plaintiff Howard on his

individual claims as set forth in Counts IV, VII, and VIII of the complaint.

       Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that this case is

DISMISSED.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge
Dated: March 16, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 16, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
